Citation Nr: 1329619	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-13 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an initial disability rating (evaluation) in 
excess of 50 percent for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on 
active duty from February 1946 to January 1949.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines which granted 
service connection for PTSD and assigned an initial 30 
percent rating from January 1, 2005.  In a subsequent March 
2011 rating decision, the RO granted a higher initial 50 
percent rating for the entire appeal period from January 1, 
2005.  

In an October 2011decision, the Board denied a higher 
initial rating in excess of 50 percent for PTSD.  The 
Veteran appealed the Board's October 2011 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2012, the Court vacated the October 2011 Board 
decision and remanded the case to the Board for 
readjudication in compliance with a December 2012 Joint 
Motion for Remand.  The case is once again before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

As noted above, the Court remanded the case to the Board in 
December 2012.  The Board finds that a remand is necessary 
to comply with the terms of the December 2012 Joint Motion 
for Remand.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  
Where a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95; Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).
Caffrey v. Brown, 6 Vet. App. 377 (1995).  

The Veteran contends that a higher initial rating, in excess 
of 50 percent, is warranted for PTSD.  In a September 2010 
letter, he requested reevaluation and increased compensation 
(rating) for service-connected PTSD, stating that, due to 
his advanced age, PTSD was getting worse.  The December 2012 
Joint Motion for Remand provides that this general assertion 
of worsening was sufficient to require VA to provide a new 
VA examination.  Because the Veteran contends that PTSD has 
increased in severity since his last VA examination in 
October 2009, the Board finds that a remand for an updated 
examination is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for a VA psychiatric (PTSD or mental 
disorders) examination to help ascertain 
the current severity of the PTSD.  The 
relevant documents in the claims folder 
should be made available for review in 
connection with this examination.  All 
indicated tests and studies should be 
performed.  
 
2.  Thereafter, the RO/AMC should 
readjudicate the issue of entitlement to 
an initial disability rating in excess of 
50 percent for PTSD.  If the determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case.  The 
Veteran and his representative should be 
given an opportunity to respond to the 
supplemental statement of the case prior 
to returning the case to the Board for 
further review. 

The Veteran is advised to appear and participate in any 
scheduled VA examination, as failure to do so may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2012). The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

 
